t c memo united_states tax_court gerald wayne wheeler petitioner v commissioner of internal revenue respondent docket no filed date gerald wayne wheeler pro_se g c barton and h elizabeth h downs for respondent memorandum findings_of_fact and opinion nega judge respondent determined deficiencies and additions to tax with respect to petitioner as follows unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue all monetary amounts are rounded to the nearest dollar year deficiency sec_6651 dollar_figure big_number dollar_figure big_number additions to tax sec_6651 dollar_figure big_number sec_6654 dollar_figure after concessions the issues for decision are whether petitioner received taxable_income of dollar_figure from cabinet door shop for tax_year whether rcc capital group should be disregarded as an entity separate from petitioner for federal tax purposes and its net_income attributed to petitioner for the years at issue and whether petitioner is liable for additions to tax for the years at issue findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in arkansas when the petition was filed petitioner incorporated specific enterprises an s_corporation in the late 1980s and conducted a cabinet door shop business using this entity until when it was liquidated and dissolved throughout this time the corporation operated its business in a factory building owned by petitioner and its assets consisted primarily of equipment and inventory after the corporation dissolved in the business continued in the same location through a separate_entity cabinet door shop llc cabinet door shop --a company managed by one of petitioner’s daughters petitioner received the corporation’s equipment and inventory in liquidation on date an entity called rcc capital group rcc was formed that purported to be a private non-statutory non- associated contractual pure trust cpt the trust was created by joseph n sweet the creator brad r scott the exchanger transferred dollar_figure to the trust in exchange for capital units in the trust the first trustee executive secretary and general manager of the trust was rcc stood for robin cindy and cathy--petitioner’s daughters article of the trust contract titled taxation immunity implies that the entity was ostensibly intended to comport with sec_301_7701-4 proced admin regs for business_trust s and that business trusts are not within the scope of the restatement of the law of trusts 2d in citing the restatement the trust contract states that t he business_trust is a special kind of business association and can best be dealt with in connection with other business associations mr sweet was later found guilty of conspiracy to defraud the united_states and corrupt interference with internal revenue laws under u s c sec_371 and sec_7212 respectively the record indicates that mr sweet and mr scott were not involved in any administration of the trust besides signing the trust contract appointing a trustee and directing the capital units to petitioner’s relatives although petitioner met with mr sweet to initiate the trust petitioner never met with mr scott and did not know him personally john henry foster--a longtime family friend of petitioner and accountant for petitioner specific enterprises and cabinet door shop pursuant to the trust contract brad r scott directed the majority of the initial issuance of his capital units to petitioner’s three daughters the remaining capital units were directed to other relatives of petitioner the trust contract and records were kept in a safe on the premises of cabinet door shop on date petitioner and rcc entered into an asset purchase option contract drafted by petitioner where petitioner purported to grant rcc options to purchase petitioner’s factory building the land upon which it was located and equipment the exercise price for the contract was dollar_figure and petitioner accepted dollar_figure presumably the same dollar_figure conveyed to rcc by brad r scott plus two promissory notes valued at dollar_figure and dollar_figure in full consideration of the deal the contract was also contingent upon a separate rental contract the facility production contract between rcc and cabinet door shop for cabinet door shop’s use of the factory building land and equipment petitioner drafted the rental contract and determined the lease price the contract provided for an initial term of two years ending on date the contract also provided for remedies in the event of default by cabinet door shop or rcc neither representatives of cabinet door shop nor representatives of rcc negotiated the terms of the rental contract and rcc’s trustee never took action to enforce the contract because it was a family matter at the behest of petitioner rcc did not file income_tax returns pursuant to the facility production contract dated date cabinet door shop made total rental payments of dollar_figure and dollar_figure to rcc for and respectively although rcc did not exercise the option to purchase the factory building land and equipment from petitioner until some time around date after receiving these rental payments rcc made total payments to petitioner in the exact same amounts dollar_figure in and dollar_figure in in as part of a separate transaction cabinet door shop made monthly installment payments to petitioner totaling dollar_figure for the sale of inventory cabinet door shop stopped making rental payments to rcc in date and rcc in turn stopped making payments to petitioner petitioner testified that the remaining payments owed to him under the asset purchase option contract the only income generated by rcc was from the assets it acquired through the asset purchase option contract foster acting as executive trustee of rcc testified that he had a very limited role as manager of the trust stating that the trust wasn’t set up with a lot of latitude the trust was set up specifically to address the equipment purchase the building purchase hold it in the trust and lease it to the cabinet door shop were a gift to rcc cabinet door shop continues to use the same equipment factory building and land associated with the facility production contract to this day petitioner failed to file tax returns for and and respondent prepared substitutes for returns sfrs for these years pursuant to sec_6020 petitioner did not pay taxes or estimated_taxes for the years at issue i petitioner’s tax_liability opinion petitioner argues that he owes no tax from the sale of assets to cabinet door shop and rcc in and respectively because his cost bases in the assets offset the proceeds from the sales respondent contends that the entire amount_realized upon the sale of inventory to cabinet door shop in should be recognized as taxable_income to petitioner respondent also contends that petitioner’s sale of the factory building land and equipment to rcc in should be disregarded because rcc was a sham entity and that lease payments from cabinet door shop to rcc for these assets were merely lease payments to petitioner we examine the two transactions separately starting with the sale of inventory to cabinet door shop in a sale of inventory to cabinet door shop in petitioner asserts that his basis in the inventory sold to cabinet door shop offsets the proceeds from that sale for the reasons set forth below we conclude that petitioner has failed to satisfy his burden_of_proof on the issue a taxpayer must establish his cost or adjusted_basis for the purpose of determining gain_or_loss that he must recognize on a sale of property 271_f2d_44 9th cir aff’g tcmemo_1957_193 brodsky v commissioner tcmemo_2001_240 schaeffer v commissioner tcmemo_1994_206 proof of the cost or adjusted_basis is necessary because recovery_of an amount in excess of cost constitutes income 24_tc_322 in certain circumstances we may use the cohan_rule to estimate a taxpayer’s basis in an asset at the time of transfer 39_f2d_540 2d cir grp admin premium servs inc v commissioner tcmemo_1996_451 in order for the court to estimate basis the taxpayer must provide some reasonable evidentiary basis for the estimate grp admin premium servs inc v commissioner tcmemo_1996_451 citing 94_tc_337 and 85_tc_731 petitioner has not provided any facts or details that permit a reasonable estimate of his basis in the inventory although petitioner provided respondent with his personal tax returns and tax returns for specific enterprises one day before trial these returns are mere admissions and we are unwilling to attach significance to them in the absence of corroborating evidence as to petitioner’s basis in his assets the record does not establish the cost_basis of the inventory the record indicates only that cabinet door shop paid dollar_figure to petitioner for the inventory whether this amount was full payment for the inventory or only a partial payment cannot be determined the cohan_rule is inapplicable when the taxpayer presents no evidence at all that would permit an informed estimate of basis 46_f3d_760 8th cir aff’g tcmemo_1993_197 because petitioner has not provided any pertinent information that would help us estimate his basis in the inventory the cohan_rule does not apply consequently the entire amount_paid by cabinet door shop for petitioner’s inventory is includable in petitioner’s gross_income for the taxable_year b sale of factory building land and equipment to rcc respondent argues that petitioner is the true_earner of the income received by rcc we agree sec_61 defines gross_income as all income from whatever source derived a fundamental principle of income_taxation is that income is taxable to the person who earns it 281_us_111 the true_earner of income is the person or entity who controls the earning that such income and not necessarily the person or entity who receives the income barmes v commissioner tcmemo_2001_155 ‘the crucial question is whether the assignor retains sufficient power and control_over the assigned_property or over receipt of the income to make it reasonable to treat him as the recipient of the income for tax purposes ’ id quoting 333_us_591 an anticipatory_assignment_of_income from a true income earner to another entity by means of a contractual arrangement does not relieve the true income earner from tax and is not effective for federal_income_tax purposes regardless of whether the contract is valid under state law see 73_tc_1246 a taxpayer has the legal right to minimize his taxes or avoid them totally by any means which the law permits but this right does not bestow upon the taxpayer the right to structure a paper entity to avoid tax when that entity does not stand on the solid foundation of economic reality 79_tc_714 aff’d 731_f2d_1417 9th cir petitioner is the true_earner of the rental income paid from cabinet door shop to rcc under the facility production contract for three reasons first petitioner owned the assets that rcc leased to cabinet door shop under the contract throughout the years at issue up until date when he deeded the assets to rcc therefore at a minimum cabinet door shop’s rental payments and its first few rental payments were properly allocable to petitioner as the owner of that property second rcc acted as a mere conduit for the flow of income from cabinet door shop to petitioner rcc received income attributable to petitioner’s assets and subsequently paid petitioner the same amounts it received from cabinet door shop when cabinet door shop suspended rental payments to rcc in mid-date rcc ceased making payments to petitioner rcc’s sole trustee testified to his limited role as manager of the trust stating that the trust was set up specifically to address the equipment purchase the building purchase hold it in the trust and lease it to the cabinet door shop finally there was no separation of trust administration from the operation of cabinet door shop and petitioner retained substantive control_over rcc petitioner drafted the contract between rcc and cabinet door shop neither rcc nor cabinet door shop negotiated the terms of the contract and petitioner set the price for the lease at the insistence of petitioner rcc did not file income_tax returns when cabinet door shop ceased its rental payments rcc did not take any_action to enforce the facility production contract because the trustee felt that it was a family matter and he could not take action similarly petitioner testified that the remaining payments owed to him under the asset purchase option contract were a gift to rcc petitioner failed to provide persuasive evidence that the asset purchase option contract and the facility production contract were entered into in good_faith and that the parties to these contracts intended to be bound by their respective agreements and expected to have to honor them instead we believe that the agreements are shams because petitioner had sufficient power and control_over rcc’s receipt of income from cabinet door shop he is the true_earner of this income as the payments were rental payments to petitioner in substance petitioner may not use the alleged bases he had in the assets to offset this income consequently the rental income paid_by cabinet door shop to rcc is taxable to petitioner in its entirety ii additions to tax a failure to timely file a tax_return sec_6651 provides for an addition_to_tax of of the tax required to be shown on a return for each month or fraction thereof for which there is a failure_to_file the return not to exceed in the aggregate respondent’s introduction into evidence of account transcripts showing that petitioner has not filed tax returns for the years at issue is sufficient to meet respondent’s burden of production for the sec_6651 failure to timely file penalty holmes v commissioner tcmemo_2011_31 respondent produced irs transcripts of petitioner’s account showing that he did not file returns for and and petitioner testified at trial that he did not file tax returns for these years furthermore petitioner presented no evidence suggesting that his failure to pay was due to reasonable_cause see 116_tc_438 accordingly we sustain respondent’s determination of the additions to tax for failure_to_file tax returns for tax years and b failure to timely pay tax sec_6651 provides for an addition_to_tax when a taxpayer fails to timely pay the tax shown on a return unless the taxpayer proves that the failure was due to reasonable_cause and not due to willful neglect respondent has satisfied his burden of production with respect to the additions to tax under sec_6651 respondent prepared sfrs in accordance with sec_6020 and petitioner did not pay the amount shown as due see 120_tc_163 as a result respondent’s burden of producing evidence that supports an addition_to_tax under sec_6651 for failure to timely pay tax due is satisfied petitioner testified that he did not make any_tax payments for and petitioner presented no evidence suggesting that his failure to pay was due to reasonable_cause see higbee v commissioner t c pincite we accordingly sustain the sec_6651 additions to tax c failure to pay estimated_tax respondent determined that petitioner is liable for additions to tax under sec_6654 in a proceeding before this court the commissioner’s obligation under sec_7491 initially to come forward with evidence that it is appropriate to apply a particular addition_to_tax against a taxpayer is conditioned upon the taxpayer’s assigning error to the commissioner’s determination because petitioner contested his liability for the additions to tax in his petition and respondent was put on notice that petitioner’s liability for the additions to tax under sec_6654 was an issue we conclude that petitioner assigned error to the additions to tax under sec_6654 see 127_tc_200 aff’d 521_f3d_1289 10th cir therefore we must review the record with respect to the additions to tax under sec_6654 to ascertain whether respondent met his burden of production sec_6654 and b provides for an addition_to_tax in the event of a taxpayer’s underpayment of a required_installment of estimated_tax as it relates to this case each required_installment of estimated_tax is equal to of the required_annual_payment which in turn is equal to the lesser_of of the tax shown on the taxpayer’s return for that year or if no return is filed of his or her tax for such year or of the tax shown on the taxpayer’s return for the immediately preceding_taxable_year sec_6654 and b respondent introduced evidence to prove that petitioner was required to file federal_income_tax returns for and that petitioner did not file returns for and and that petitioner did not make estimated_tax payments for and however respondent did not introduce evidence sufficient to prove that petitioner had an obligation to make any estimated_tax payments for see wheeler v commissioner t c pincite specifically respondent’s burden of production under sec_7491 required him to produce sufficient evidence that petitioner had a required_annual_payment for under sec_6654 and respondent failed to do so instead respondent produced a document attached to petitioner’s notice_of_deficiency titled explanation of the estimated_tax penalty among other things it showed that petitioner’s tax_liability was dollar_figure of that amount was dollar_figure and petitioner’s prior year tax_liability was zero the document then determined that the smaller of and as adjusted was dollar_figure no explanation was given of any adjustment that would account for that conclusion we can only infer that respondent made an adjustment because petitioner failed to file a return for however petitioner’s account transcript for tax_year offered into evidence by respondent indicates otherwise specifically the account transcript indicates that petitioner filed a late return for nevertheless petitioner filed a return for before respondent issued a notice_of_deficiency and the required_annual_payment for is limited to of the tax shown on the return ie zero see 121_tc_308 accordingly petitioner is not liable for an addition_to_tax under sec_6654 for petitioner did not file a return for the tax_year or for the tax_year the immediately preceding year and he did not pay estimated_tax in those years therefore petitioner is liable for the addition_to_tax under sec_6654 for calculated with respect to the required annual payment--90 of the tax due for that year to reflect the foregoing an appropriate decision will be entered
